People v Aliotta (2021 NY Slip Op 04466)





People v Aliotta


2021 NY Slip Op 04466


Decided on July 16, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 16, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, CURRAN, WINSLOW, AND DEJOSEPH, JJ.


657 KA 18-02272

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vVINCENT ALIOTTA, DEFENDANT-APPELLANT. 


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (BARBARA J. DAVIES OF COUNSEL), FOR DEFENDANT-APPELLANT.
JOHN J. FLYNN, DISTRICT ATTORNEY, BUFFALO (MICHAEL J. HILLERY OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Erie County Court (James F. Bargnesi, J.), rendered September 27, 2018. The judgment convicted defendant upon his plea of guilty of attempted robbery in the third degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of attempted robbery in the third degree (Penal Law §§ 110.00, 160.05). Even assuming, arguendo, that defendant's waiver of the right to appeal is invalid and thus does not preclude our review of his challenge to the amount of the fine imposed as part of his sentence (see generally People v Goins, 191 AD3d 1399, 1399 [4th Dept 2021], lv denied 36 NY3d 1120 [2021]), we nevertheless conclude that defendant's challenge lacks merit.
Entered: July 16, 2021
Mark W. Bennett
Clerk of the Court